Title: To George Washington from Nathanael Greene, 11 October 1783
From: Greene, Nathanael
To: Washington, George


                        
                            Dear Sir
                            Philadelphia Octob. 11th 1783
                        
                        Several Officers belonging to the Southern Army have made application to me to use my interest with your
                            Excellency for obtaining appointments in the peace establishment. Col. Harmer was among the first and a better Officer
                            cannot be found; his whole soul is in pursuit of the profession of Arms. Col. Mentgez is also
                            exceeding anxious to be put upon the establishment both from his fondness for Arms and from his having no other mode of
                            obtaining a reputable livelyhood. He is certainly an excellent officer and has all those qualities which fits him for the
                            service that will be expected from him. He is a good diciplinarian and an excellent economist. Capt. Singleton of Virginia
                            belonging to the Artillery is strongly recommended by Lt Col. Carrington for the Artillery. There is no better Officer
                            either for Action or Camp duty. I have seen him proved in both characters. Capt. Armstrong of the Legion is a brave good
                            Officer without a fortune and desirous of being in service. He has signallised himself in so many instances this war that
                            nothing more needs be said of his merit and pretentions. Capt. Zeigler who formerly belonged to the old Riffle Regiment at
                            Cambridge and has been in the Army ever since in different characters in every one of which he has always discharged his
                            duty with honor and integrity wishes to be on the list. I feel my self interested for him from his peculiar situation and
                            hope your Excellency will have it in your power to serve him. The last person I have to mention is Capt. Dyer of Maryland.
                            To give your Excellency a proper idea of his situation and wishes I inclose a letter from General Williams to Capt.
                            Jackson of the board of War His family are in such a distressed condition that it will give me a particular satisfaction
                            if you can accomodate the measures to his wishes. I hope your Excellency will excuse the liberty I have taken in
                            recommending those Officers. I feel a friendship for them and as you have always honored me with your confidence I presume
                            upon your endulgence. I am with esteem & affection Your Excellencys Most Obedt humble Servt
                        
                            Nath. Greene
                        
                    